       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 DELAWARE COUNTY,
 PENNSYLVANIA,
       Plaintiff,                             Cause No. 18cv05627
 v.
 PURDUE PHARMA L.P., et al,
       Defendants.

      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO
        REMAND AND REQUEST FOR EXPEDITED CONSIDERATION
       Pursuant to 29 U.S.C. § 1447(c), and for the reasons below, the Court should

remand this action back to the Delaware County Court of Common Pleas. This

lawsuit involves claims brought on behalf of a single plaintiff, Delaware County,

Pennsylvania, against various opioid manufactures, distributors, and pharmacies –

many of which are Pennsylvania citizens. All of the claims asserted arise under

Pennsylvania law. There is simply no basis for federal jurisdiction. Removal was thus

entirely improper and should be promptly corrected by remand back to the Delaware

County Court of Common Pleas.

       Defendant Walgreen Eastern Co. (“Walgreens”) removed this case under the

“class action provision” of the Class Action Fairness Act (“CAFA”), arguing in the

shadow of contrary, dispositive, binding authority that this matter is “essentially a

class action” (thereby subject to CAFA removal) because, it claims, the citizens of

Delaware County, Pennsylvania are the real parties in interest and Delaware County

is merely acting in a representative capacity. Notice of Removal (Dkt. No. **) at ¶ 9.

This argument confuses the unrelated concepts of who the “real parties in interest”

are for the purposes of evaluating diversity, and the defining characteristics of class

action. The Supreme Court has already rejected this approach in a decision which

post-dates all relevant authority cited in the removal papers. See Mississippi ex rel.

                                          1
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 2 of 13




Hood v. AU Optronics Corp., 571 U.S. 161, 173-74 (2014). AU Optronoics makes clear

that, even when a governmental entity sues on behalf of its citizens, the case is not

removable under CAFA. Rather, as the lower court decisions in AU Optronics make

clear, the sole determinant of whether an action is a “class action” under CAFA is

whether it is brought pursuant to Rule 23 or a state-law procedural equivalent.

Moreover, unlike in AU Optronics, Delaware County’s action does not seek recovery

in a parens patriae capacity on behalf of its citizens (as the State of Mississippi did in

that case); rather the County sues only for recovery of its own damages. Thus, even if
Walgreens were correct that the Court should consider who the “real parties in

interest” are – which it is not – in this case, Delaware County sues for its own

financial injuries and is the only real party in interest.

      Finally, given that Walgreens’ removal is a transparent attempt to gain a

procedural advantage by way of transfer to In Re: National Prescription Opiate

Litigation, MDL 2804, based on an improper, if not frivolous, removal, see Notice of

Potential Tag-Along Action (relevant pages excerpted as Exhibit A), Plaintiff

respectfully requests the Court consider its motion to remand on an expedited basis

in order to remand this matter prior to transfer.1
                                    BACKGROUND
      This case arises from the worst man-made epidemic in modern medical

history—the misuse, abuse, and over-prescription of opioids. The opioid crisis arose

from pharmaceutical manufacturers’ deliberately deceptive marketing strategy to

expand opioid use, together with pharmaceutical distributors’ equally deliberate


1 Expedited consideration is especially important here because, pursuant to an
order dated February 16, 2018, the MDL court has placed a moratorium on the
filing of remand motions. See February 16, 2018 Order (attached as Exhibit B).
Thus, as Defendants are well aware, if the case is transferred to the MDL before
this Court rules on this motion for remand, Plaintiff will be precluded from seeking
remand in the MDL court until some unspecified date in the future.

                                            2
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 3 of 13




efforts to evade restrictions on opioid distribution. Manufacturers and distributors

alike acted without regard for the lives that would be trammeled in pursuit of profit.

Since the push to expand prescription opioid use began in the late 1990s, the death

toll has steadily climbed, with no sign of slowing. The number of opioid overdoses in

the United States rose from 8,000 in 1999 to over 20,000 in 2009, and over 33,000 in

2015. In the twelve months that ended in September 2017, opioid overdoses claimed

45,000 lives.

      Pennsylvania in particular is experiencing an unprecedented epidemic of drug
related overdose death. In Pennsylvania, there was a 20.1% increase in overdose

deaths related to opioids in 2015 as compared to the prior year. More than 4,600

Pennsylvania residents died as a result of drug abuse in 2016.         Most of these

overdoses of Pennsylvania residents involved prescription opioids, heroin, and

fentanyl. In 2014, Delaware County (the “County”) had the fourth-highest number

of reported overdose deaths in Pennsylvania according to the DEA, with 56 of 118

overdose deaths being related to opioids. According to data released by the Delaware

County Medical Examiner’s Office, in 2015, there were 204 total drug deaths in the

County. Of those, 121 were opioid-related. The commission of criminal acts to obtain

opioids is an inevitable consequence of opioid addiction, and Delaware County is no

exception.   For example, in the summer of 2017, three Delaware County men,

including a pharmacist, were indicted on charges related to an illegal opioid

distribution ring. Each of the three men were charged with conspiracy to distribute

oxycodone. Two of the three men were charged with murder of a co-conspirator.

Officials estimate that the trio acquired more than $2.7 million in drug proceeds. On

January 10, 2018, the Governor of Pennsylvania declared the opioid epidemic a state-

wide “disaster emergency.”

      As detailed in the pleadings in this case, the opioid epidemic did not simply

occur on its own. It resulted from the concerted, unlawful actions of companies that
                                          3
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 4 of 13




manufacture, market, distribute, and sell these dangerous products. In particular,

Defendants’ conduct involved two schemes: (1) a marketing scheme involving the

false and deceptive marketing of prescription opioids, which was designed to

dramatically increase the demand for and sale of opioids and opioid prescriptions;

and (2) a supply chain scheme, pursuant to which the various entities in the supply

chain failed to design and operate systems to identify suspicious orders of prescription

opioids, maintain effective controls against diversion, and halt suspicious orders

when they were identified, thereby contributing to the oversupply of such drugs and
fueling an illegal secondary market. Together, these schemes resulted in dramatic

increases in opioid prescribing, in diversion of opioids, and in addiction, death, and

all of the social ills connected with widespread and uncontrolled use of these

dangerous narcotics.

      The County commenced its action in the Court of Common Pleas, Delaware

County, on September 21, 2017. It alleged that it “spends millions of dollars each

year to provide or pay for the health care, pharmaceutical care, and other necessary

services and programs on behalf of indigents and otherwise eligible residents,

including payments for prescription opium-like painkillers” and that it “also provides

a wide range of other services on behalf of its residents, including services for families

and children, public assistance, emergency and ambulatory services, and law

enforcement.”     The County asserts a claim for public nuisance, as well as

Pennsylvania common law and statutory claims sounding in fraud, negligence,

conspiracy, and unjust enrichment.

      Numerous other counties and cities in Pennsylvania commenced their own,

similar lawsuits. In late January 2018, certain defendants (joined or supported by

other defendants as well as by plaintiffs in the majority cases then pending in courts

in Pennsylvania) moved to coordinate Pennsylvania state-court opioid litigation in

Delaware County pursuant to Pennsylvania Rule of Civil Procedure 213.1. The
                                            4
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 5 of 13




motion sought coordination of more than a dozen then-pending Pennsylvania actions.

“as well as other similar cases that may follow.” Joint Mot. to Coordinate ¶ 2 (Jan.

25, 2018) (attached as Exhibit C). On March 26, 2018, the Delaware County Court of

Common Pleas coordinated the present action and fifteen others for pretrial

proceedings. See Order (Mar. 26, 2018) (attached as Exhibit D). Since then,

additional actions have been identified and transferred to Delaware County for

coordinated treatment with this case. On November 14, 2018, the County filed its

First Amended Complaint which Walgreens subsequently removed to this Court on
December 31, 2018 arguing that this case is removable because it is “basically a class

action.”
                                     ARGUMENT
           THIS CASE SHOULD BE REMANDED FOR LACK OF FEDERAL
                                JURISDICTION
      This case should be remanded for lack of federal jurisdiction. The sole basis

asserted by Walgreens in its removal papers is jurisdiction under CAFA, but this case

was not brought as a class action and cannot be treated as one for purposes of

jurisdiction under CAFA.      Rather, the law is clear that only the state court’s

procedural rules and statutory scheme determine whether a matter was brought as

a class action. Indeed, Walgreens’ approach was rejected by the Supreme Court in

Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161 (2014), which is

dispositive here. Even if it were not, Delaware County does not bring any of its claims

in a parens patriae capacity and its citizens would not be the “real parties in interest”

even if that analysis were relevant here.
      A.      Under AU Optronics, CAFA Jurisdiction Does Not Apply to
              Actions Brought by Governmental Entities
      In AU Optronics Corp., the State of Mississippi brought suit alleging that the

defendant had formed an “international cartel to restrict and raise prices in the LCD


                                            5
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 6 of 13




market.” 571 U.S. at 166. AU Optronics originally attempted to remove the case to

federal court, making arguments under both the “class action” and “mass action”

provisions of CAFA. As Walgreens does here, AU Optronics attempted to justify its

removal by arguing that “because the complaint also seeks damages for injuries

incurred by Mississippi's consumers and local governments, those consumers and

local governments are also real parties in interest” and Mississippi’s suit “is one

within the meaning of CAFA” despite not being brought under Rule 23 or the state

equivalent. Mississippi ex rel. Hood v. AU Optronics Corp., 876 F. Supp. 2d 758, 767
(S.D. Miss.), rev'd and remanded, 701 F.3d 796 (5th Cir. 2012), rev'd and remanded,

571 U.S. 161, 134 S. Ct. 736, 187 L. Ed. 2d 654 (2014).

      Importantly for this case, the district court rejected AU Optronics’s arguments

regarding the “class action” provision of CAFA out of hand, finding “[t]his suit is not

a CAFA class action because it was not brought pursuant to Federal Rule of Civil

Procedure 23 or a “similar State statute or rule of judicial procedure.” Id. at 769

(quoting 28 U.S.C. § 1332(d)(1)(B)). Moreover, the court found the defendant’s

attempts to set aside the statutory requirements of CAFA in favor of purportedly

adverse legislative history were misplaced “[b]ecause CAFA unambiguously defines

class action” and therefore the Court chose to follow the “’understandable bright-line

rule’ articulated in In re Vioxx Prod. Liab. Litig.” 843 F. Supp. 2d 654, 664 (E.D. La.

2012) (“Congress chose to define ‘class action’ not in terms of joinder of individual

claims or by representative relief in general, but in terms of the statute or rule the

case is filed under. 28 U.S.C. § 1332(d)(1)(B). This is a statutory requirement; no

amount of piercing the pleadings will change the statute or rule under which the case

is filed. If this is a formalistic outcome, it is a formalism dictated by Congress.

Moreover, it is an understandable bright-line rule.”) (internal citations omitted).

      The Fifth Circuit subsequently agreed with the district court’s conclusion on

this issue, noting that “[o]ur analysis begins by considering whether Mississippi's suit
                                           6
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 7 of 13




against the LCD manufacturers qualifies as a ‘class action,’ a question that can be

answered quickly in the negative.” Mississippi ex rel. Hood v. AU Optronics Corp.,

701 F.3d 796, 799 (5th Cir. 2012), rev'd and remanded, 571 U.S. 161, 134 S. Ct. 736,

187 L. Ed. 2d 654 (2014). In so finding, the court, again, reasoned that the statutory

causes of action brought by the State were not brought as class actions, nor did the

statutes themselves compel findings resembling adequacy, numerosity, commonality,

and typicality which are the hallmarks of Rule 23. Id. at 799.2 However, the Fifth

Circuit did find that the matter qualified as a “mass action” under CAFA because

Mississippi consumers were the real parties in interest by way of the matter being

brought by their government under its parens patriae authority which thereby

satisfied the 100 claims requirement of CAFA. Id. at 802.

      While AU Optronics did not bother to appeal the Fifth Circuit’s resounding

rejection of its argument as to the class action provision of CAFA (identical to that

made by Walgreens here), the Supreme Court did consider (and reject) the Fifth

Circuit’s ruling that an action by a governmental entity constituted a “mass action”

under CAFA. In reversing the Fifth Circuit, the Supreme Court noted that the

defendant’s “position is ultimately that ‘[t]his action is similar to a class action,’ such

that it should be removed” and went on unequivocally to reject that position, holding:



2 Likewise, the only claim noted by Walgreens as being illustrative of the merits
position – Plaintiff’s statutory claim under the Pennsylvania Unfair Trade Practices
and Consumer Protection Law, 73 P.S. § 201-1 – 201-9.3, et seq. (“UTPCPL”) – belies
Walgreens’ own argument. Specifically, like the statutory antitrust claim brought by
Mississippi in Hood, the UTPCPL does not include requirements that resemble the
adequacy, numerosity, commonality, and typicality requirements of class action
lawsuits under Rule 23 when brought by the government under 73 P.S. § 201-8.
Based on this same reasoning, the Fifth Circuit in Hood found that the statutory
antitrust claim was not “similar” to Rule 23 and therefore found that “the district
court did not err in finding that the suit does not qualify as a ‘class action’ under the
CAFA.” Mississippi ex rel. Hood v. AU Optronics Corp., 701 F.3d 796, 799 (5th Cir.
2012), rev'd and remanded, 571 U.S. 161, 134 S. Ct. 736, 187 L. Ed. 2d 654 (2014)

                                            7
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 8 of 13




“[I]f Congress had wanted representative actions brought by States as sole plaintiffs

to be removable under CAFA on the theory that they are in substance no different

from class actions, it would have done so through the class-action provision . . .”)

(emphasis added). That is, the Court recognized that Congress could have made

governmental actions removable as class actions under CAFA but it did not do so –

though this was hardly a novel concept even when affirmed by the Supreme Court in

2014. See In re TFT-LCD (Flat Panel) Antitrust Litig., No. C 07-1827 SI, 2011 WL

560593, at *7 (N.D. Cal. Feb. 15, 2011) (“The Court concludes that California's parens
patriae action is not a ‘class action’ within the meaning of CAFA. California's

complaint was not filed ‘under rule 23 of the Federal Rules of Civil Procedure or

similar State statute or rule of judicial procedure authorizing an action to be brought

by 1 or more representative persons as a class action.’ 28 U.S.C. § 1332(d)(1)(B).”);

Connecticut v. Moody's Corp., 664 F. Supp. 2d 196, 202 (D. Conn. 2009) (“This is a

state enforcement action, and CAFA does not apply to such actions.”) .

      Beyond the Supreme Court’s decision in Au Optronics, we know definitively

that Congress made the conscious decision not to make governmental actions subject

to CAFA removal for two reasons. First, earlier versions of CAFA did not include

governmental claims but did include “private attorney general” actions. See e.g., H.R.

2341, 107th Cong. § 4(a)(2) (2001) (“For purposes of this section and section 1453 of

this title, a civil action that is not otherwise a class action as defined in paragraph

(1)(B) of this subsection shall nevertheless be deemed a class action if . . . the named

plaintiff purports to act for the interests of its members (who are not named parties

to the action) or for the interests of the general public, seeks a remedy of damages,

restitution, disgorgement, or any other form of monetary relief, and is not a State

attorney general.”)   That is, even when Congress considered including attorney

general actions in the “class action” provision of CAFA, it still explicitly excluded

those actually brought by the governments themselves. Secondly, Congress declined
                                           8
       Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 9 of 13




to amend the bill to specifically exclude governmental actions as “class actions” after

complaints from state attorneys general because Congress deemed it necessary given

that the bill already restricted the definition of class actions to those claims brought

under Rule 23 or the equivalent:
      State attorneys general have authority under the laws of every State to
      bring enforcement action to protect their citizens. Sometimes these laws
      are parens patriae cases, similar to class actions in the sense that the
      State attorney general represents the people of that State. In other
      instances, their actions are brought directly on behalf of that particular
      State. But they are not class actions; rather, they are very unique
      attorney general lawsuits authorized under State constitutions or under
      statutes.
      One reason this amendment is not necessary is because our bill will not
      affect those lawsuits. Our bill provides class actions under that term
      “class action” as defined to mean any civil action filed in a district court
      of the United States under rule 23 of the Federal Rules of Civil
      Procedure or any civil action removed to a district court that was
      originally filed under State statute or rule authorizing an action to be
      brought by one or more representatives as a class action.
      The key phrase there is “class action.” Hence, because almost all civil
      suits brought by State attorneys general are parens patriae suits, similar
      representative suits or direct enforcement actions, it is clear they do not
      fall within this definition. That means that cases brought by State
      attorneys general will not be affected by this bill.
151 Cong. Rec. S1157-02, 151 Cong. Rec. S1157-02, S1163, 2005 WL 309648
(statement of Sen. Grassley) (emphasis added). This point was repeatedly echoed by

Sen. Grassley’s colleagues in the Senate. See e.g., 151 Cong. Rec. S1157-02, 151 Cong.

Rec. S1157-02, S1164, 2005 WL 309648 (“This statutory definition makes it perfectly

clear that the bill applies only to class actions, and not parens patriae actions. Class

actions being those lawsuits filed in Federal district court under rule 23 of the Federal

rules of civil procedure or lawsuits brought in State court as a class action. Neither

of these conditions are met when compared to the nature of a parens patriae action,

and consequently, are excluded from the reach of this bill.”) (statement of Sen. Hatch);

Id. at S1162 (“[T]he Senator from Arkansas alluded to statutes that are typical of

                                           9
      Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 10 of 13




every State-deceptive trade practice acts and consumer protection statutes-which in

my State and I believe in virtually every other State specifically authorize the

attorney general to seek remedies on behalf of aggrieved consumers. This bill

certainly would not encroach on that authority.”) (Statement by Sen. Cornyn). Thus

it is obvious that governmental actions were not included within the scope of CAFA’s

statutory language because Congress did not intent for them to be included.

       For all of these reasons, Walgreens’ argument here is baseless. Perhaps that

is why of the three and a half pages Walgreens devotes to the “it’s basically a class
action” argument, not a single case it relies upon post-dates the Supreme Court’s 2014

decision in Hood – or even the 2012 decisions by the district court and the Fifth

Circuit from the earlier proceedings. Nor does Walgreens offer any novel arguments

beyond those already rejected by Congress; the collective decisions in Hood; or

countless district and circuit courts in between. Quite simply, every court to consider

Walgreens’ position since Hood (and many before then) has found it dispositive for

both “class action” and “mass action” CAFA removals.3 The result here should be no

different.


3See e.g., W. Virginia ex rel. McGraw v. Bristol Myers Squibb Co., No. CIV.A. 13-1603
FLW, 2014 WL 793569, at *2 (D.N.J. Feb. 26, 2014) (“As a preliminary issue,
Defendants conceded during oral argument that parens patriae suits brought by state
attorney generals are generally not removable as “class actions” under CAFA. In fact,
during the pendency of this motion, the Supreme Court addressed this issue in
Mississippi ex rel. Hood v. AU Optronics Corp., ––– U.S. ––––, 134 S.Ct. 736, –––
L.Ed.2d –––– (2014). The Court essentially held that when a state brings suit on
behalf of its citizens and it is the only named plaintiff, the suit is not removable under
CAFA. Various other circuits have reached the same conclusion. See, e.g., Purdue
Phrama L.P. v. Kentucky, 704 F.3d 208 (2d Cir.2013); LG Display Co., LTD. v.
Madigan, 665 F.3d 768, 774 (7th Cir.2011); Washington v. Chimei Innolux Corp., 659
F.3d 842, 848–49 (9th Cir.2011). Accordingly, this Court lacks jurisdiction under
CAFA in this case.”) (internal citations to record omitted); Illinois v. AU Optronics
Corp., 794 F. Supp. 2d 845, 858 (N.D. Ill. 2011) (“[T]he Court concludes that this
action is not a ‘class action’ under CAFA. Instead, it is ‘a statutorily authorized action’


                                            10
      Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 11 of 13



      B.     Delaware County Does Not Bring Suit in a Parens Patriae
             Capacity on Behalf of Its Citizens
      Even if CAFA did authorize the Court to consider the “real parties in interest”

to determine whether an action is a class action – and, as discussed above, it does not

– such an analysis would be of no help to Walgreens here. In the AU Optronics case

discussed above, the State of Mississippi sued in a parens patriae capacity, seeking

recovery for injuries incurred by Mississippi's consumers and local governments.

Even then, the Supreme Court declined to treat those consumers and local

governments as the real parties in interest. Here, however, the County sues only for
its own financial damages. Nowhere in the Complaint do the words “parens patriae”

appear; on the contrary, the Complaint repeatedly makes clear that the County is

suing to recover its own losses. Thus, the County alleges:
      Defendants' conduct has had severe and far-reaching public health,
      social services, and criminal justice consequences, including the fueling
      of addiction and overdose from illicit drugs such as heroin. The costs are
      bome directly by Plaintiff and other govemmental entities. These
      necessary and costly responses to the opioid crisis include, but are not
      limited to, the handling of emergency responses to overdoses, providing
      addiction treatment, handling opioid-related investigations, arrests,
      adjudications, and incarceration, treating opioid-addicted newborns in
      neonatal intensive care units, burying the dead, and placing of children
      in foster care.
      The burdens imposed on Plaintiff are not the normal or typical burdens
      of government programs and services. Rather, these are extraordinary
      costs and losses that are directly caused by Defendants' illegal actions.
      Defendants' conduct has created a public nuisance and a blight.
      Governmental entities, and the services they provide their citizens, have
      been strained to the breaking point by this public health crisis.
Complaint ¶¶ 19-20 (emphasis added). Even more explicitly, the Complaint alleges:

“Plaintiff directly and foreseeably sustained all economic damages alleged herein.


filed ‘on the State's behalf’ by its top legal officer, the Attorney General.”) (internal
citations omitted)



                                           11
      Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 12 of 13




Defendants' conduct has exacted a financial burden for which the Plaintiff seeks

relief. These damages have been suffered, and continue to be suffered, directly by the

Plaintiff.” Id. at ¶ 788 (emphasis added).

      For this reason, even if the law were as Walgreens imagines it to be – even if

an action brought by a governmental entity seeking relief for injuries suffered by its

citizens could be treated as a class action under CAFA – there would still be no federal

jurisdiction here. As the Complaint makes clear, there are no real parties in interest

here other than Delaware County itself. There is no conceivable basis on which this
case can be treated as a class action under CAFA.
                                   CONCLUSION
      For the forgoing reasons, this matter should be remanded back to the Delaware

County Court of Common Pleas without further delay and prior to transfer to the

Opioid MDL. Furthermore, given that Walgreens’ removal amounts to nothing more

than a legally unsupported gamesmanship, Plaintiff respectfully requests expedited

consideration of its motion.

      Dated: January 4, 2019 /s/ Tobias L. Millrood
                             ____________________________________
                             Harris L. Pogust (Atty I.D. No. 52721)
                             Tobias L. Millrood (Atty I.D. No. 77764)
                             Gabriel C. Magee (Atty I.D. No. 311646)
                             POGUST MILLROOD
                             161 WASHINGTON ST., SUITE 940
                             CONSHOHOCKEN, PA 19428
                             (610) 941-4204
                             tmillrood@pogustmillrood.com

                                 Carmen P. Belefonte (Atty I.D. No. 08608)
                                 Robert J. Mongeluzzi (Atty I.D. No. 36283)
                                 Michael F. Barrett (Atty I.D. No. 42305)
                                 SALTZ MONGELUZZI BARRETT & BENDESKY
                                 20 WEST THIRD STREET
                                 P.O. BOX 1670
                                 MEDIA, PA 19063
                                 610-627-9777

                                          12
      Case 2:18-cv-05627-NIQA Document 4-1 Filed 01/04/19 Page 13 of 13



                               cbelefonte@smbb.com


                               Paul J. Hanly, Jr.
                               Jayne Conroy
                               Thomas I. Sheridan, III
                               Andrea Bierstein
                               SIMMONS HANLY CONROY LLC
                               112 Madison Avenue
                               New York, NY 10016
                               (212) 784-6401
                               phanly@simmonsfirm.com
                                      -and-
                               Amy. E. Garrett
                               Trent B. Miracle (PA Atty I.D. No. 312802)
                               Sarah Burns
                               SIMMONS HANLY CONROY LLC
                               One Court Street
                               Alton, IL 62002
                               (618) 259-2222
                               sburns@simmonsfirm.com

                               Daniel Schwarz (Atty I.D. No. 67020)
                               SCHWARZ MONGELUZZI, LLC
                               One Liberty Place
                               1650 Market Street, 51st Fl.
                               Philadelphia, PA 19103
                               dschwarz@sm-attorneys.com

                               Attorneys for Plaintiff


                          CERTIFICATE OF SERVICE
      I hereby certify that on January 4, 2019, I electronically transmitted the

foregoing document to the Clerk of the United States District Court using the

CM/ECF system for filing and service to all parties/counsel registered to received

copies in this case.

                                                   /s/ Tobias L. Millrood

                                                   Tobias L. Millrood



                                        13
